

 
SCHEDULE 3.1(g)


Capitalization:


General
 
Our authorized capital stock consists of 75,000,000 shares of common stock at a
par value of $0.01 per share and no shares of preferred stock.
 
Common Stock
 
As of February 21, 2008 53,170,000 shares of common stock are issued and
outstanding and held by approximately 53 shareholders. Holders of our common
stock are entitled to one vote for each share on all matters submitted to a
stockholder vote.
 
Holders of common stock are entitled to one vote for each share of common stock
owned of record on all matters to be voted on by stockholders, including the
election of directors. The holders of common stock are entitled to receive such
dividends, if any, as may be declared from time to time by the Board of
Directors, in its discretion, from funds legally available. The common stock has
no preemptive or other subscription rights, and there are no conversion rights
or redemption provisions. All outstanding shares of common stock are validly
issued, fully paid and non-assessable.
 
Preferred Stock
 
As of February 21, 2008, we have no preferred stock authorized.


Dividends
 
We have never declared or paid any cash dividends on shares of our capital
stock. We currently intend to retain earnings, if any, to fund the development
and growth of our business and do not anticipate paying cash dividends in the
foreseeable future.


Our payment of any future dividends will be at the discretion of our board of
directors after taking into account various factors, including our financial
condition, operating results, cash needs and growth plans.


Warrants
 
As of February 21, 2008, we have 9,198,604 warrants outstanding.  Each warrant
entitles the warrant holder to one share of our common stock. The exercise price
for the warrants is $.28 per share. As the warrants have a cashless provision,
we will only receive proceeds from the exercise of the warrants if the warrants
are exercised for cash.
 
Options
 
As of February 21, 2008, we have not granted any stock options.




Convertible Notes


On July 31, 2007, we entered into a Securities Purchase Agreement for a total
subscription amount of $3,428,571 that included Stock Purchase Warrants and
Callable Secured Convertible Notes with Enable Growth Partners LP, Pierce
Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP
(collectively, the “Investors”).  As of the date of this Prospectus, the
Investors hold Notes aggregating $2,285,714 and are obligated to issue
additional Notes in the amount of $1,142,857.  The Callable Secured Convertible
Notes were convertible into shares of our common stock at an initial conversion
price of $0.82 per share.  We recently amended the Callable Secured Convertible
Notes, however, to reduce the conversion price to $.28 per share.
 
 
1

--------------------------------------------------------------------------------



 
Anti-Dilution. The Notes’ exercise/conversion price will be adjusted in certain
circumstances such as if we issue common stock at a price below those
exercise/conversion prices, except for any securities issued in connection with
the Notes, if we pay a stock dividend, subdivide or combine outstanding shares
of common stock into a greater or lesser number of shares, or take such other
actions as would otherwise result in dilution of the Investors’ position.  In
particular, if, at any time while the Notes’ are outstanding, we grant any
option to purchase, or issue, any common stock at a price per share that is
lower than the conversion price of $.28 then the exercise/ conversion price
shall be reduced to equal the lower price per share offered in such grant,
issuance or sale.
 
Warrants


Based on our aforementioned financing, we issued to the Investors and Midtown
Partners, LLC five (5) year Warrants to purchase shares of our common stock,
exercisable at $1.12 per share, except that the Warrants contain anti-dilution
protections which in certain circumstances may result in a reduction to the
exercise price.  We recently amended the warrants, however, to reduce the
exercise price to $.28 per share.  Each Warrant entitles the holder to one share
of our common stock and is exercisable for five (5) years from July 31, 2007.
The Warrants are subject to registration rights.
 
Enable Growth Partners – 7,108,012
 
Pierce Diversified Strategy Master Fund LLC – 418,120


Enable Opportunity Partners – 836,236


Midtown Partners, LLC:


Bruce Jordan                                                 -           41,812


Richard Kreger                                              -           585,365


William Crawford                                          -           83,624


Midtown Partners & Co., LLC                    -           125,435


Total                                                             
 -           836,236


Ratchet Dilution Protection(s).  If the Company or any Subsidiary thereof, as
applicable, at any time while the Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock entitling any Person to acquire
shares of Common Stock, at an effective price per share less than the $0.28
Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or
Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then the Exercise Price shall be
reduced and only reduced to equal the Base Share Price and the number of Warrant
Shares issuable hereunder shall be increased such that the aggregate Exercise
Price payable hereunder, after taking into account the decrease in the Exercise
Price, shall be equal to the aggregate Exercise Price prior to such
adjustment.  Such adjustment shall be made whenever such Common Stock is issued.
  


2

--------------------------------------------------------------------------------




SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT


The following table sets forth certain information regarding the ownership of
our common stock as of February 21, 2008, by: (i) each director; (ii) each
person who is known to us to be the beneficial owner of more than five percent
of our outstanding common stock; (iii) each of our executive officers named in
the Summary Compensation Table; and (iv) all our current executive officers and
directors of as a group. Except as otherwise indicated in the footnotes, all
information with respect to share ownership and voting and investment power has
been furnished to us by the persons listed. Except as otherwise indicated in the
footnotes, each person listed has sole voting power with respect to the shares
shown as beneficially owned.
 
Name and Address
 
Number of Common Shares Beneficially Owned(2)
   
Percent of Class
 
Yankuan Li (1)
   
12,343,424
     
23.2
%
Fintel Group Limited
   
3,503,940
     
6.59
%
Yiwen Wu (1)
   
250,000
     
0.5
%
Zhihan Hu (1)
   
10,000
     
0.02
%
All directors and executive officers as a group (3 in number) (3)
   
12,603,424
     
23.83
%



(1) The person listed is an officer and/or director of the Company.
(2) Based on 53,170,000 shares of common stock issued and outstanding as of
February 21, 2008.



3